

 

--------------------------------------------------------------------------------

EMERITUS CORPORATION
 
AMENDED AND RESTATED STOCK OPTION PLAN FOR NONEMPLOYEE DIRECTORS
 
SECTION 1    PURPOSES
 
The purpose of the Emeritus Corporation Stock Option Plan for Nonemployee
Directors (this "Plan") is to attract and retain the services of experienced and
knowledgeable nonemployee directors for Emeritus Corporation (the "Company") and
to provide added incentive to such directors by providing an opportunity for
stock ownership in the Company.
 
SECTION 2    ADMINISTRATION
 
The administrator of this Plan (the "Plan Administrator") shall be the Board of
Directors of the Company (the "Board").  Subject to the terms of this Plan, the
Plan Administrator shall have the power to construe the provisions of this Plan,
to determine all questions arising thereunder and to adopt and amend such rules
and regulations for the administration of this Plan as it may deem
desirable.  No member of the Plan Administrator shall participate in any vote by
the Plan Administrator on any matter materially affecting the rights of any such
member under this Plan.
 
SECTION 3    SHARES SUBJECT TO THE PLAN
 
Subject to adjustment in accordance with Section 6 hereof, the total number of
shares of the Company's common stock (the "Common Stock") for which options may
be granted under this Plan is 350,000 as such Common Stock was constituted on
the effective date of this Plan (the "Shares").  The Shares shall be shares
currently authorized but unissued or subsequently acquired by the Company and
shall include shares representing the unexercised portion of any option granted
under this Plan which expires or terminates without being exercised in full.
 
SECTION 4    ELIGIBILITY
 
Each member of the Board elected or appointed who is not otherwise an employee
of the Company or any parent or subsidiary corporation (an "Eligible Director").
 
 
4.1
New Director Grants

 
Each member of the Board who is an Eligible Director shall automatically receive
a nonqualified stock option to purchase 2,500 Shares immediately following

 
1

--------------------------------------------------------------------------------

 

 
his or her initial election or appointment to the Board (each a "New Director
Grant").  New Director Grants shall be fully vested on the date of grant.
 
 
4.2
Annual Grants

 
Commencing with the 1997 annual meeting of shareholders, each Eligible Director
shall automatically receive a nonqualified stock option to purchase 7,500 Shares
immediately following each year's annual meeting of shareholders (each an
"Annual Grant").  Annual Grants shall fully vest on the day immediately prior to
the next succeeding annual meeting of shareholders.
 
SECTION 5    TERMS AND CONDITIONS OF OPTIONS
 
Each option granted to an Eligible Director under this Plan and the issuance of
Shares thereunder shall be subject to the follow­ing terms:
 
 
5.1
Option Agreement

 
Each option shall be evidenced by an option agreement (an "Agreement") duly
executed on behalf of the Company.  Each Agreement shall comply with and be
subject to the terms and conditions of this Plan.  Any Agreement may contain
such other terms, provisions and conditions not inconsistent with this Plan as
may be determined by the Plan Administrator.
 
 
5.2
Option Exercise Price

 
The option exercise price for an option shall be the closing price, or if there
is no closing price, the mean between the high and the low sale price of shares
of Common Stock on the American Stock Exchange on the day the option is granted
or, if no Common Stock was traded on such date, on the next succeeding day on
which Common Stock is so traded.
 
 
5.3
Vesting and Exercisability

 
Each Initial Grant and New Director Grant shall be fully vested on the date of
grant and each Annual Grant shall fully vest on the day immediately prior to the
first annual shareholders meeting occurring after such Annual Grant; provided,
however, that the Plan Administrator shall have the authority, at any time
following the date of an Annual Grant, to allow such Annual Grant to vest at an
earlier date or to waive the vesting requirement of such Annual Grant entirely.

 
2

--------------------------------------------------------------------------------

 

 
5.4           Time and Manner of Exercise of Option
 
Each option may be exercised in whole or in part at any time and from time to
time, subject to shareholder approval of this Plan; provided, however, that no
fewer than 100 of the Shares purchasable under the option (or the remaining
Shares then purchasable under the option, if less than 100) may be purchased
upon any exercise of any option hereunder and that only whole Shares will be
issued pursuant to the exercise of any option.
 
Any option may be exercised by giving written notice, signed by the person
exercising the option, to the Company stating the number of Shares with respect
to which the option is being exercised, accompanied by payment in full for such
Shares, which payment may be in whole or in part (a) in cash or by check, (b) in
shares of Common Stock already owned for at least six months by the person
exercising the option, valued at fair market value at the time of such exercise,
or (c) to the extent permitted by law, by delivery of a properly executed
exercise notice, together with irrevocable instructions to a broker, to properly
deliver to the Company the amount of sale proceeds to pay the exercise price,
all in accordance with the regulations of the Federal Reserve Board.
 
 
5.5
Term of Options

 
Each option shall expire ten years from the date of the granting thereof, but
shall be subject to earlier termination as follows:
 
(a)           In the event that an Optionee ceases to be a director of the
Company for any reason other than the death of the Optionee, the Optionee's
vested options may be exercised by him or her only within three months after the
date such Optionee ceases to be a director of the Company.
 
(b)           In the event of the death of an Optionee, whether during the
Optionee's service as a director or during the three-month period referred to in
Section 5.5(a), the Optionee's vested options shall be exercisable, and such
options shall expire unless exercised within twelve months after the date of the
Optionee's death, by the legal representatives or the estate of such Optionee,
by any person or persons whom the Optionee shall have designated in writing on
forms prescribed by and filed with the Company or, if no such designation has
been made, by the person or persons to whom the Optionee's rights have passed by
will or the laws of descent and distribution.
 
 
5.6
Transferability

 
During an Optionee's lifetime, an option may be exercised only by the
Optionee.  Options granted under this Plan and the rights and privileges
conferred

 
3

--------------------------------------------------------------------------------

 

 
thereby shall not be subject to execution, attachment or similar process and may
not be transferred, assigned, pledged or hypothecated in any manner (whether by
operation of law or otherwise) other than by will or by the applicable laws of
descent and distribution except that, to the extent permitted by applicable law
and Rule 16b-3 promulgated under Section 16(b) of the Securities Exchange Act of
1934, as amended (the "Exchange Act"), the Plan Administrator may permit an
Optionee to designate in writing during the Optionee's lifetime a beneficiary to
receive and exercise options in the event of the Optionee's death (as provided
in Section 5.5(b)).  Any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of any option under this Plan or of any right or privilege
conferred thereby, contrary to the provisions of this Plan, or the sale or levy
or any attachment or similar process upon the rights and privileges conferred
hereby, shall be null and void.
 
 
5.7
Participant's or Successor's Rights as Shareholder

 
Neither an Optionee nor the Optionee's successor in interest shall have any
rights as a shareholder of the Company with respect to any Shares subject to an
option granted to such person until such person becomes a holder of record of
such Shares.
 
 
5.8
Limitation as to Directorship

 
Neither this Plan, nor the granting of an option, nor any other action taken
pursuant to this Plan shall constitute or be evidence of any agreement or
understanding, express or implied, that an Optionee has a right to continue as a
director for any period of time or at any particular rate of compensation.
 
 
5.9
Regulatory Approval and Compliance

 
The Company shall not be required to issue any certificate or certificates for
Shares upon the exercise of an option granted under this Plan, or record as a
holder of record of Shares the name of the individual exercising an option under
this Plan, without obtaining to the complete satisfaction of the Plan
Administrator the approval of all regulatory bodies deemed necessary by the Plan
Administrator, and without complying, to the Plan Administrator's complete
satisfaction, with all rules and regulations under federal, state or local law
deemed applicable by the Plan Administrator.
 
SECTION 6    ADJUSTMENTS UPON CHANGES IN CAPITALIZATION
 
 
6.1
Recapitalization

 
The aggregate number and class of shares for which options may be granted under
this Plan, the number and class of shares covered by each outstanding option

 
4

--------------------------------------------------------------------------------

 

 
and the exercise price per share thereof (but not the total price), and each
such option, shall all be proportionately adjusted for any increase or decrease
in the number of issued shares of Common Stock of the Company resulting from a
split or consolidation of shares or any like capital adjustment, or the payment
of any stock dividend.
 
 
6.2
Effect of Liquidation, Reorganization or Change in Control

 
 
6.2.1
Cash, Stock or Other Property for Stock

 
Except as provided in subsection 6.2.2, upon a merger (other than a merger of
the Company in which the holders of shares of Common Stock immediately prior to
the merger have the same proportionate ownership of shares of Common Stock in
the surviving corporation immediately after the merger), consolidation,
acquisition of property or stock, separation, reorganization (other than a mere
reincorporation or the creation of a holding company) or liquidation of the
Company, as a result of which the shareholders of the Company receive cash,
stock or other property in exchange for or in connection with their shares of
Common Stock, each option shall terminate, but the Optionee shall have the right
immediately prior to any such merger, consolidation, acquisition of property or
stock, reorganization or liquidation to exercise such option in whole or in part
whether or not the vesting requirements set forth in the option agreement have
been satisfied.
 
 
6.2.2
Conversion of Options on Stock for Stock Exchange

 
If the shareholders of the Company receive capital stock of another corporation
("Exchange Stock") in exchange for their shares of Common Stock in any
transaction involving a merger, consolidation, acquisition of property or stock,
or reorganization, all options shall be converted into options to purchase
shares of Exchange Stock unless the Company and the corporation issuing the
Exchange Stock, in their sole discretion, determine that any or all such options
shall not be converted into options to purchase shares of Exchange Stock but
instead shall terminate in accordance with the provisions of
subsection 6.2.1.  The amount and price of converted options shall be determined
by adjusting the amount and price of the options granted hereunder in the same
proportion as used for determining the number of shares of Exchange Stock the
holders of shares of the Common Stock receive in such merger, consolidation,
acquisition of property or stock, or reorganization.
 
 
6.3
Fractional Shares

 
In the event of any adjustment in the number of shares covered by any option,
any fractional shares resulting from such adjustment shall be disregarded and
each such option shall cover only the number of full shares resulting from such
adjustment.

 
5

--------------------------------------------------------------------------------

 

 
SECTION 7    EXPENSES
 
All costs and expenses of the adoption and administration of this Plan shall be
borne by the Company; none of such expenses shall be charged to any Optionee.
 
SECTION 8    COMPLIANCE WITH RULE 16b-3
 
It is the intention of the Company that this Plan comply in all respects with
Rule 16b-3 promulgated under Section 16(b) of the Exchange Act and that Plan
participants remain disinterested persons ("Disinterested Persons") for purposes
of administering other employee benefit plans of the Company and having such
other plans be exempt from Section 16(b) of the Exchange Act.  Therefore, if any
Plan provision is later found not to be in compliance with Rule 16b-3 or if any
Plan provision would disqualify Plan participants from remaining Disinterested
Persons, that provision shall be deemed null and void, and in all events this
Plan shall be construed in favor of its meeting the requirements of Rule 16b-3.
 
SECTION 9    AMENDMENT AND TERMINATION
 
The Board may amend, terminate or suspend this Plan at any time, in its sole and
absolute discretion; provided, however, that if required to qualify this Plan
under Rule 16b-3 under Section 16(b) of the Exchange Act, no amendment may be
made more than once every six months that would change the amount, price, timing
or vesting of the options, other than to comply with changes in the Internal
Revenue Code of 1986, as amended, or the rules and regulations thereunder;
provided further that if required to qualify this Plan under Rule 16b-3, no
amendment that would
 
(a) materially increase the number of Shares that may be issued under this Plan,


(b) materially modify the requirements as to eligibility for participation in
this Plan,


(c) materially increase the benefits accru­ing to participants under this Plan,
or


(d) otherwise require shareholder approval under any applicable law or
regulation
 
shall be made without the approval of the Company's shareholders.

 
6

--------------------------------------------------------------------------------

 

 
SECTION 10    EFFECTIVE DATE AND DURATION
 
This Plan shall be effective on November 20, 1995, the effective date of the
Company’s registration statement filed by the Company under the Securities Act
of 1933, as amended, in connection with the Company’s initial underwritten
public offering.  This Plan shall continue in effect until it is terminated by
action of the Board or the Company's shareholders, but such termination shall
not affect the then-outstanding terms of any options.
 
Amended and restated as of December 7, 2005.

 
7

--------------------------------------------------------------------------------

 
